In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Orange County (Klein, J.), entered February 7, 2006, which, after fact-finding and dispositional hearings, inter alia, found that she had permanently neglected the subject child, *652terminated her parental rights, and transferred custody and guardianship of the child to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that, despite the petitioner’s diligent efforts, the mother failed to end her continuing relationship with a level three sex offender, which was the reason that the child was removed. On this basis, the Family Court correctly found that the mother had permanently neglected the child by failing to plan for her future, as she was required to do (see Social Services Law § 384-b [7]; Matter of Nathaniel T., 67 NY2d 838, 842 [1986]; Matter of Leon RR., 48 NY2d 117, 125 [1979]; Matter of Pleasant Edward G., 306 AD2d 409 [2003]).
The mother’s remaining contentions are without merit. Schmidt, J.P., Spolzino, Florio and Skelos, JJ., concur.